        Case 1:17-cv-00284-LG-LRA Document 13 Filed 11/17/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

 CLARENCE DeJUAN ANDERSON                                               PETITIONER

 v.                                                 CAUSE NO. 1:17-cv-284-LG-LRA

 LEPHER JENKINS                                                       RESPONDENT

                       CERTIFICATE OF APPEALABILITY

        A final order adverse to the applicant having been filed in the captioned

habeas corpus case, in which the detention complained of arises out of process

issued by a state court or a proceeding pursuant to 28 U.S.C. § 2255, the court,

considering the record in the case and the requirements of 28 U.S.C. § 2253, Rule

22(b) of the Federal Rules of Appellate Procedure, and Rule 11(a) of the Rules

Governing Section 2254 Cases in the United States District Courts, hereby finds

that:


         X A Certificate of Appealability should not issue. The applicant has failed
        to make a substantial showing of the denial of a constitutional right.

           A Certificate of Appealability should issue for the following specific
        issue(s):


        SO ORDERED AND ADJUDGED this the 17th day of November, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
